DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive active material comprising Lix1Coy1M1-y1O2-z1Qz1 where M= Mg, Zr and Ti, Q = F, x1 = 1.05, y1=0.98 and z1=0.1 and an electrolyte comprising additive a comprising Formula I-I where R1=R2=R3=R4= H, specifically the 2nd compound cited in claim 5; additive B comprising LiBF4 and does not comprise an additive C
 in the reply filed on 9-27-2022 is acknowledged.

Claims 7-8 and new added claims 12, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-27-2022.                                                      Terminal Disclaimer
The terminal disclaimer filed on 12-6-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17/697,265 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Claims 1-6, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because the claim should cite “wherein the electrolyte contains an additive A represented by Formula I-2 is in an amount of 0.1-10% by mass  based on the total mass of the electrolyte...”.
          Claim 2 is rejected because the claim should cite “wherein at least two of R1, R2, R3 and R4 are the same groups.”           Claim 3 is rejected because the claim should cite “wherein the at least two of R1, R2, R3 and R4 are hydrogen atoms.”           Claim 5 is rejected because the claim should cite “wherein the electrolyte containing the additive A is in an amount of 0.1-6% by mass based on the total mass of the electrolyte.
           Claim 14 is rejected because the claim should cite “wherein the electrolyte containing the additive A is in an amount of 0.1-3.5% by mass based on the total mass of the electrolyte.        Claim 15 is rejected because the claim should cite “wherein the electrolyte containing the additive B is in an amount of 0.1-5% by mass based on the total mass of the electrolyte.               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0064578).
Kang et al. teaches on page 17, claims 10 and 15, a lithium secondary battery comprising a cathode, an anode, a separator and an electrolyte. Kang et al. discloses an electrolyte, comprising an additive A comprising Formula 1.  Kang et al. discloses the additive A is from 0.001% to 10% by weight of the electrolyte. Kang et al. teaches on page 9, a cathode comprising LiaA1-bBbD2 where 0.90 < a < 1; 0 < b < 0.5 where A can be Co and B can be Al, Co, Mg, etc. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, LiN(SO2CF3)2, etc. in an amount of 0.1-2.0 M.            Kang et al. teaches the claimed invention except does not explicitly teach that the cathode comprises Li0.90-1.0Co0.8 <  y1 <1(Al and/or Mg)1-y1O2 but instead teaches Li0.90-1.0Co1-b [Co and (Al and/or Mg)]b=0-0.5O2.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode material comprising Li0.90-1.0Co0.5Co0.3-0.49(Al and/or Mg)0.01-0.2O2, therefore teaching Li0.90-1.0Co0.80-0.99(Al and/or Mg)0.01-0.2O2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode material comprising Li0.90-1.0Co0.5Co0.3-0.49(Al and/or Mg)0.01-0.2O2, therefore teaching Li0.90-1.0Co0.80-0.99(Al and/or Mg)0.01-0.2O2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   
 Kang et al. does not explicitly disclose claimed additive A (“wherein the additive A is selected from a group consisting of multi-cyano six-membered N-heterocyclic compounds represented by Formula 1-2, wherein R1, R2, R3 and R4 are each independently selected from a group consisting of hydrogen, halogen, substituted or unsubstituted C1-C12 alkyl, substituted or unsubstituted C1-C12 alkoxy, substituted or unsubstituted C1-C12 amine group, substituted or unsubstituted C2-C12 alkenyl, substituted or unsubstituted C2-C12 alkynyl, substituted or unsubstituted C6-C26 aryl, and substituted or unsubstituted C4-C12 heterocyclic group; the substituent for the above groups, if present, is independently selected from a group consisting of halogen, cyano, C1-C6 alkyl, C2-C6 alkenyl, C1-C6 alkoxy, and combinations thereof; x, y and z are each an integer independently selected from 0-8; and m, n and k are each an integer independently selected from 0-2; preferably, m, n and k are each independently 1 or 2”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C60 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom, halogen atom, alkyl group, alkoxy group, amino group, alkenyl group, alkynyl group, heterocycloalkyl group, and aryl group (see list in paragraph [0067] which contains groups overlapping with the claimed groups) which satisfies Formula I-2.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).  Kang et al. discloses an electrochemical device comprising a positive electrode plate, a negative electrode plate, a separator positioned between the positive electrode plate and the negative electrode plate, and an electrolyte according to claim 1 (lithium secondary battery comprising anode, cathode, a separate or disposed between the anode and the cathode, and an electrolyte [0130]; see also rejection of claim 1 above). Kang further discloses the electrochemical device is a lithium-ion secondary battery, a lithium primary battery, or a lithium-ion capacitor (lithium secondary battery [0130]).          Regarding claim 4, Kang et al. does not explicitly disclose (“the multi-cyano six-membered N-heterocyclic compound represented by Formula I-2 is selected from a group consisting of the following compounds and combinations thereof:

    PNG
    media_image1.png
    262
    650
    media_image1.png
    Greyscale
”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C2 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom ([0067]), for example, which are able to satisfy either of the first two claimed formulae among those listed above.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).           Kang et al. teaches the claimed invention but does not specifically teach using 0.1-10 mass % or 0.1-5 mass % of LiBF4 in the electrolyte instead of LiPF6 is used in the examples.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use LiBF4 instead of LiPF6 because Kang et al. teaches that both these lithium salts can be used in the electrolyte as explained above and one would expect therefore that these lithium salts would function in a similar way and give similar results.          When Kang et al. teaches the same cathode material and the same electrolyte comprising additive A comprising Formula I-2 and an additive B comprising LiBF4, then inherently the same lithium secondary battery having an end of charge voltage of not less than 4.2 or 4.35 volts must also be obtained.	
In addition, the presently claimed property of lithium secondary battery having an end of charge voltage of not less than 4.2 or 4.35 volts would have obviously have been present once the Kang et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727